415 N.W.2d 150 (1987)
226 Neb. 807
Anthony GRINDLE, Appellee,
v.
Christy R. GRINDLE, Appellant.
No. 87-131.
Supreme Court of Nebraska.
November 6, 1987.
*151 Margene M. Timm, Lincoln, for appellant.
E. Michael Slattery of Case, Reinsch & Slattery, P.C., Plattsmouth, for appellee.
HASTINGS, C.J., BOSLAUGH, WHITE, CAPORALE, SHANAHAN, and GRANT, JJ., and COLWELL, District Judge, Retired.
PER CURIAM.
This is an appeal from a decree of dissolution of marriage entered by the district court for Otoe County, Nebraska. The district court retained legal custody of the two children of the parties and placed physical custody of the children with the husband. The wife appeals and assigns as error the district court's judgment on custody of the children.
In an appeal involving actions for dissolution of marriage, the Supreme Court's review of a trial court's judgment is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. In such de novo review, when the evidence is in conflict, the Supreme Court considers, and may give weight to, the fact that the trial judge heard and observed the witnesses and accepted one version of the facts rather than another.
Gerber v. Gerber, 225 Neb. 611, 617-18, 407 N.W.2d 497, 502 (1987). This standard of review applies equally to child custody determinations. See, Gerber v. Gerber, supra; Peterson v. Peterson, 224 Neb. 557, 399 N.W.2d 792 (1987); Staman v. Staman, 225 Neb. 864, 408 N.W.2d 320 (1987); Grace v. Grace, 221 Neb. 695, 380 N.W.2d 280 (1986); Clark v. Clark, 220 Neb. 771, 371 N.W.2d 749 (1985).
The best interests of the children are the paramount consideration in determining who should have the care and custody of minor children on dissolution of a marriage. Bartlett v. Bartlett, 193 Neb. 76, 225 N.W.2d 413 (1975).
A district court may maintain legal custody, while awarding physical custody to a parent or other party. See Neb.Rev.Stat. § 42-364 (Cum.Supp.1986). See, also, Peterson v. Peterson, supra.
A basis for a district court's retention of legal custody of children involved in proceedings for dissolution of marriage has been discussed in Bartlett v. Bartlett, supra, which is applicable in the present appeal. After our de novo review of the record, we find no abuse of discretion on the part of the district court. Therefore, the judgment of the district court is affirmed.
AFFIRMED.